Title: From George Washington to Alexander Hamilton, 24 April 1794
From: Washington, George
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 24. April 1794.
          
          It appears to me that my instructions on the 8 of August 1793 have fixed the
            appropriation of the money to the sinking fund; and I have considerable difficulty in
            being convinced of my power to change it at this time. However, as I wish to see the
            whole subject together it may be well for you to state to me what the embarrassments are
            which you suppose will arise from confining the money borrowed to the purchase of the
            public debt, which I own I am very desirous of seeing effected as
            fast as it can be done advantageously for the public.
          
            Geo: Washington
          
        